DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−14, 16, and 18−20 are rejected under 35 USC 102(a)(1) as being anticipated by US Pat. No. 9,701,389 to Gradert et al. (“Gradert”).
Regarding claim 1, Gradert teaches an aircraft surface cover comprising:
a cover member (film sections 16, 20, or 38) configured to be removably secured to an aircraft structure (i.e. by adhesive), the cover member comprising an exterior surface (figs. 1−2), the exterior surface having a microtextured surface comprising microtexture ribs configured to improve aerodynamic performance of the aircraft structure (col. 8 line 57 to col. 9 line 3).
Regarding claim 2, Gradert teaches that the cover member comprises a partial cover configured to cover a leading portion of the aircraft structure (i.e. 20 in fig. 2C), the partial cover configured to be adhesively joined to the aircraft structure (col. 7 lines 53−56).

Regarding claim 4, Gradert teaches that the sleeve is made of an elastic material, the sleeve having a nominal pre-application cross-sectional area that is smaller than a corresponding cross-sectional area of the aircraft structure (i.e. film 16, shown as dashed line in fig. 1A, has nominal pre-application area smaller than the aircraft structure 12; see col. 7 lines 47−52).
Regarding claim 5, Gradert teaches that the sleeve is made of a heat-shrinkable material (col. 8 lines 38−42), wherein the sleeve comprises a sheet configured to be joined at an edge 24 when disposed around the aircraft structure (col. 8 lines 18−23).
Regarding claim 6, Gradert teaches that the sleeve includes openings configured to extend around features of the aircraft structure (col. 8 lines 49−56).
Regarding claim 7, Gradert teaches that the sleeve has a length that is less than a corresponding length of the aircraft structure (i.e. fig. 2B, where the length of the sleeve is shorter than the aircraft structure at the cutout location), wherein the sleeve is configured to cover only a portion of the aircraft structure (fig. 2B).
Regarding claim 8, Gradert teaches a cover locating feature configured to cooperate with a corresponding feature of the aircraft structure for locating the cover member relative to the aircraft structure (where “tacking” is the cover locating feature, since “[t]acking allow manual readjustment of the position of the film section” as stated in col. 7 lines 56−58).
Regarding claims 9−14, Gradert teaches as discussed above for claims 1−8.
Regarding claim 16, Gradert teaches applying an intermediate filler layer (36 in fig. 4) to a surface of the aircraft structure before securing the cover member (film 38).
Regarding claims 18−20, Gradert teaches as discussed previously with claims 1−3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gradert.
Regarding claim 15, Gradert fails to teach removing the cover member from the aircraft structure. It would have been obvious to one of ordinary skill in the art at the time of filing to remove the cover by any means suitable in the art, since the cover will erode over time (as mentioned in col. 9 lines 1−3), and will therefore need to be periodically replaced.
Regarding claim 17, Gradert fails to teach the manner in which the ribs are formed. It would have been obvious to one of ordinary skill in the art at the time of filing to form the microtexture ribs on the exterior surface of the sleeve using at least one of extruding or pressing, since both methods are well--known means for manipulating the surface characteristics of thin films.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gradert as applied to claim 1 above, and further in view of US Pat. No. 10,994,832 to Linde et al. (“Linde”).
Regarding claim 21, Gradert fails to teach dimensions for the riblets. Linde teaches riblets for an aircraft, where the microtexture ribs have a height that does not exceed 0.5 millimeters, and wherein a spacing between adjacent microtexture ribs does not exceed 1 millimeter (Linde col. 2 lines 40−45). It would have been obvious to one of ordinary skill in the art at the time of filing to select the dimensions taught by Linde for the dimensions of the riblets in Gradert since there dimensions offer the predictable result of reducing air resistance (Linde col. 1 lines 21−25).
Response to Arguments
Applicant's arguments filed 4 August 2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 that Gradert does not teach “microtexture ribs.” In response, Applicant does not provide any specific definition of “microstructure” in the specification. The term is therefore given its broadest reasonable interpretation as understood by one of ordinary skill in the art. Specifically, one of ordinary skill in the art is aware that “riblets” applied to aerodynamic surfaces to increase aerodynamic efficiency must be very small to accomplish this, since the riblets act on the very thin boundary layer of air between the aerodynamic surface and the free stream air, and must therefore have dimensions on the order of this boundary layer. Thus, Gradert is considered to teach microtexture ribs, i.e. ribs having texture features that are at very small length scale.
Applicant argues on page 7 that the film does not have a pre-application cross-sectional area that is smaller than the area of the corresponding aircraft structure. In response, figure 1A of Gradert (see below) shows film 16 as a dashed line, with corresponding aircraft structure 14. This step occurs pre-application. Film 12 (the dashed line) clearly is smaller in area than corresponding door surface 14.

    PNG
    media_image1.png
    233
    174
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/13/2021